 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 1 of 10 Page ID #:239

                               UNITED STATES DISTRICT COURT                                       JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                       Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court GRANTS the motion to dismiss

       Before the Court is a motion to dismiss filed by Defendant Department of Veterans
Affairs (“Defendant” or “VA”). See Dkt. # 29 (“Mot.”). Plaintiff Rashid El Malik (“Plaintiff”),
proceeding pro se, has opposed, see Dkt. # 30 (“Opp.”), and Defendant replied, see Dkt. # 31
(“Reply”). The Court finds the matter appropriate for decision without oral argument. See Fed.
R. Civ. P. 78; L.R. 7-15. Having considered the moving, opposing, and reply papers, the Court
GRANTS the motion to dismiss.

I.       Background

         A.      Factual Background

        The following factual allegations are taken from Plaintiff’s First Amended Complaint
(“FAC”). Plaintiff is a veteran with multiple disabilities. See First Amended Complaint, Dkt. #
24 (“FAC”), ¶ 7. In 2012, a VA doctor issued Plaintiff a motorized wheelchair. See id. ¶ 9. In
2014, Plaintiff applied for veterans benefits through the Vocational Rehabilitation and
Employment (“VR&E”) service of the VA to adapt his home to accommodate his disabilities.
See id.

       In 2019, Plaintiff discovered a September 2018 memorandum that summarized a
telephone call that VA employee Laura Georgi had with VA employee Woodrow Anthony
Roeback. See id. ¶ 10, Ex. A. The memorandum allegedly contained false statements
besmirching Plaintiff’s moral character, and was used by the VA to deny his claims for veterans
benefits. See id. Specifically, Plaintiff alleges that due to the inaccurate information, Georgi
denied Plaintiff’s request for benefits under 38 U.S.C. § 1151. See id. ¶¶ 2, 10–11, 24–27, 30.
Also due to this false information, the Board of Veterans’ Appeals (“BVA”) denied Plaintiff’s


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 10
 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 2 of 10 Page ID #:240

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.

requests for home adaptation benefits. See id. ¶¶ 10–11, 20, 24, 30. Plaintiff alleges that
Georgi, Michael Lyon, the Veterans Law Judge who signed the BVA’s decision, and
Christopher Murray, an attorney for the BVA, should have contacted the district court or
Plaintiff to verify the statements contained in the September 2018 memorandum. See id. ¶¶ 12,
16–17, 19, 22, 31. Plaintiff alleges that by failing to do so, Georgi, Lyon, and Murray violated 5
U.S.C. § 552a(e)(2) and (e)(5). See id. ¶¶ 12, 18–21, 35–36.

        Plaintiff alleges that he has suffered harm as a result. See id. ¶ 33. He alleges that the
false statements “caused unreasonable and unjustified delays in the adaptation of
[his] home causing undue and continued pain and suffering.” See id. ¶ 41. He also alleges that
the statements have “impaired [his] moral character” and have “adversely affect[ed] [his]
business and profession.” See id. ¶ 44. Plaintiff seeks $400,000 in actual damages, and $1.5
million for pain, suffering, insomnia, loss of consortium, emotional stress, and legal fees. See
id., Prayer for Relief.

         B.      Procedural Background

        Plaintiff initiated this action on November 4, 2019. See Dkt. # 1. Subsequently, Plaintiff
filed a motion for leave to amend the complaint and add defendants, which the Court granted.
See Dkt. # 19. Plaintiff filed the FAC against the VA, Roeback, Georgi, Lyon, and Murray, and
brings the following causes of action:

         First Cause of Action: Violation of 5 U.S.C. § 552a, Records maintained on individuals.
         FAC ¶¶ 35–37.

         Second Cause of Action: False statements relating to health care matters against the VA
         and agents, 18 U.S.C. § 1035. Id. ¶¶ 38–40.

         Third Cause of Action: Libel against the VA and agents, 5 U.S.C. § 552a(g)(1)(D). Id. ¶¶
         41–42.

         Fourth Cause of Action: Slander against the VA and agents, “5 U.S.C. § 55a(g)(1)(D)
         [sic].” Id. ¶¶ 43.

         Fifth Cause of Action: Slander per se against the VA and agents, “5 U.S.C. §
         55a(g)(1)(D) [sic].” Id. ¶ 44.



CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 2 of 10
 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 3 of 10 Page ID #:241

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.

         Sixth Cause of Action: FOIA release of unauthorized personal documents. Id. ¶¶ 45–48.

         Defendants move to dismiss the FAC. See generally Mot.

II.      Legal Standard

       Federal courts have limited jurisdiction and therefore only possess power authorized by
Article III of the United States Constitution and statutes enacted by Congress. See Bender v.
Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986). Thus, federal courts cannot consider
claims for which they lack subject matter jurisdiction. See Wang ex rel. United States v. FMC
Corp., 975 F.2d 1412, 1415 (9th Cir. 1992).

        Federal Rule of Civil Procedure 12(b)(1) provides for a party, by motion, to assert the
defense of “lack of subject-matter jurisdiction.” This defense may be raised at any time, and the
Court is obligated to address the issue sua sponte. See Fed. R. Civ. P. 12(h)(1) (providing for
waiver of certain defenses but excluding lack of subject matter jurisdiction); Grupo Dataflux v.
Atlas Global Grp., 541 U.S. 567, 571 (2004) (“Challenges to subject-matter jurisdiction can of
course be raised at any time prior to final judgment.”); Moore v. Maricopa Cty. Sheriff’s Office,
657 F.3d 890, 894 (9th Cir. 2011) (“The Court is obligated to determine sua sponte whether it
has subject matter jurisdiction.”). The plaintiff bears the burden of establishing that subject
matter jurisdiction exists. See United States v. Orr Water Ditch Co., 600 F.3d 1152, 1157 (9th
Cir. 2010). If the Court finds that it lacks subject matter jurisdiction at any time, it must dismiss
the action. See Fed. R. Civ. P. 12(h)(3).

       A Rule 12(b)(1) jurisdictional attack may be facial or factual. See White v. Lee, 227 F.3d
1214, 1242 (9th Cir. 2000). In a facial attack, the challenging party asserts that the allegations
contained in a complaint are insufficient on their face to invoke federal jurisdiction. See Safe Air
for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). By contrast, in a factual attack, the
challenger disputes the truth of the allegations that, by themselves, would otherwise invoke
federal jurisdiction. See id.

III.     Discussion

      Defendants move to dismiss the FAC pursuant to Rules 12(b)(1) and 12(b)(6) of the
Federal Rules of Civil Procedure. See generally Mot. The Court addresses Defendants’
arguments that the Court lacks subject matter jurisdiction over Plaintiff’s Privacy Act claims and
non-Privacy Act claims in turn. Because the Court agrees with Defendants that the Court lacks


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 3 of 10
 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 4 of 10 Page ID #:242

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.

jurisdiction, it does not reach Defendants’ alternative argument that Plaintiff has failed to plead a
claim for relief under the Privacy Act.

         A.      First Cause of Action: Privacy Act Claims against the VA

       Plaintiff’s first cause of action brings a claim under the Privacy Act, and Plaintiff’s other
causes of action at times appear to bring Privacy Act claims, as well. See FAC ¶¶ 35–48.

       The Privacy Act, 5 U.S.C. § 552a, governs the collection and dissemination of
information and maintenance of records by the government. The Privacy Act gives district
courts civil jurisdiction to hear actions whenever any agency

         fails to maintain any record concerning any individual with such accuracy, relevance,
         timeliness, and completeness as is necessary to assure fairness in any determination
         relating to the qualifications, character, rights, or opportunities of, or benefits to the
         individual that may be made on the basis of such record, and consequently a
         determination is made which is adverse to the individual . . . .

5 U.S.C. § 552a(g)(1)(C). Another basis of exercising jurisdiction is whenever any agency “fails
to comply with any other provision of this section, or any rule promulgated thereunder, in such a
way as to have an adverse effect on an individual.” 5 U.S.C. § 552a(g)(1)(D). If the court finds
the agency acted intentionally or willfully, actual damages may be recovered from the United
States as well as costs and attorney fees. 5 U.S.C. § 552a(g)(4).

       As relevant here, the Privacy Act requires agencies to “collect information to the greatest
extent practicable directly from the subject individual when the information may result in
adverse determinations about an individual’s rights, benefits, and privileges under Federal
programs,” 5 U.S.C. § 552a(e)(2), and “maintain all records which are used by the agency in
making any determination about any individual with such accuracy, relevance, timeliness, and
completeness as is reasonably necessary to assure fairness to the individual in the
determination,” 5 U.S.C. § 552a(e)(5).

       Here, Plaintiff alleges that the VA and its agents violated 5 U.S.C. § 552a(e)(2) and (e)(5)
by creating and maintaining the September 2018 memorandum in his VA claims file, and that
the VA is liable for damages under the Privacy Act pursuant to 5 U.S.C. § 552a(g)(1)(D)
because his requests for § 1151 benefits and home adaptation benefits were denied as a result of
the memorandum. See FAC ¶¶ 12, 16, 18, 21, 35–37.


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 4 of 10
 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 5 of 10 Page ID #:243

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.

        However, pursuant to the Veterans’ Judicial Review Act (“VJRA”), 38 U.S.C. § 511(a), a
district court lacks jurisdiction to review a claims decision by the VA. The VJRA provides that
the VA “shall decide all questions of law and fact necessary to a decision by the Secretary under
a law that affects the provision of benefits by the Secretary to veterans or the dependents or
survivors of veterans.” Subject to exceptions in Subsection (b), the “decision of the Secretary as
to any such question shall be final and conclusive and may not be reviewed by any other official
or by any court, whether by an action in the nature of mandamus or otherwise.” 38 U.S.C. §
511(a). “Benefit means any payment, service, commodity, function, or status, entitlement to
which is determined under laws administered by the Department of Veterans Affairs pertaining
to veterans and their dependents and survivors.” 38 C.F.R. § 20.3(e).

        The VJRA applies to cases that involve benefits owed to veterans. Through the Act,
“[f]irst, Congress has expressly disqualified [district courts] from hearing cases related to VA
benefits . . . and second, Congress has conferred exclusive jurisdiction over such claims to the
Veterans Court and the Federal Circuit.” Veterans for Common Sense v. Shinseki, 678 F.3d
1013, 1023 (9th Cir. 2012). The Ninth Circuit has explained that “§ 511 precludes jurisdiction
over a claim if it requires the district court to review VA decisions that relate to benefits
decisions, including any decision made by the Secretary in the course of making benefits
determinations.” Id. (internal quotation marks and citations omitted) (emphasis added). “This
standard is consistent with Congress’s intention to ‘broaden the scope’ of the judicial preclusion
provision.” Id. “This preclusion extends not only to cases where adjudicating veterans’ claims
requires the district court to determine whether the VA acted properly in handling a veteran’s
request for benefits, but also to those decisions that may affect such cases.” Id. “The test is
whether review requires consideration of predicate ‘questions of law and fact . . . under a law
that affects the provision of benefits.’” Gila River Indian Cmty. v. United States Dep’t of
Veterans Affairs, 899 F.3d 1076, 1080 (9th Cir. 2018).

       For a veteran seeking review, there is an established administrative review process. The
VA adjudicates a veteran’s claims in a “two-step process, beginning with a regional office that
processes claims and makes an initial decision,” and a veteran may appeal that decision to the
VA’s Board of Veterans’ Appeal, which makes the agency’s final decision. Recinto v. United
States Dep’t of Veterans Affairs, 706 F.3d 1171, 1174 (9th Cir. 2013). From there, a veteran can
appeal that decision in the manner established by the VJRA, to an Article I court called the
United States Court of Appeals for Veterans Claims, and, on further appeal, those decisions are
reviewed by the Federal Circuit. Id.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 5 of 10
 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 6 of 10 Page ID #:244

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.

       A number of courts have held that the VJRA bars Privacy Act claims that would require
judicial review of a veterans benefits decision. For example, in Rosen v. Walters, the Ninth
Circuit held that the VJRA barred a veteran’s Privacy Act claim that arose from improper
destruction of medical records which he argued resulted in an adverse VA disability decision.
719 F.2d 1422, 1423–25 (9th Cir. 1983). In concluding that the veteran’s Privacy Act claim was
barred, the Ninth Circuit explained:

         “Rosen’s damage claim [under the Privacy Act] would require the district court to
         determine not only that the VA intentionally failed to maintain complete records, but also
         whether, but for the missing records, Rosen should have been awarded disability benefits.
          This would involve a review of the prior adverse VA decision to determine whether the
         absent evidence affected the result and, if the court so concludes, it must then act as the
         Veterans Administration itself, applying benefits rules to the facts in order to determine
         the correct award of disability had the files been adequately maintained. Such review by
         the district courts would necessarily run counter to the purposes of [the VJRA]. First, it
         would open the back door to judicial review to perhaps an overwhelming number of
         veterans disability lawsuits. A disgruntled claimant need only argue the VA willfully
         failed to maintain complete records in order to secure Privacy Act review. Secondly, it
         would require the courts to enter the VA’s exclusive dominion over eligibility decisions
         and veterans’ benefits policy.”

Id. at 1425; see also Hunt v. United States Dep’t of Veterans Affairs, 739 F.3d 706, 707 (D.C.
Cir. 2014) (“The district court lacked subject matter jurisdiction over appellant’s Privacy Act
claims for damages because the claims are based on the assertion ‘that the VA’s failure to
maintain accurate and complete records adversely affected [a veteran’s] benefits
determinations.’”); Melvin v. United States Dep’t of Veterans Affairs, 70 F. Supp. 3d 350, 358
(D.D.C. 2014); (dismissing Privacy Act claims whose “purpose or effect . . . is to challenge the
underlying [VA] benefits determinations as a consequence of the alleged Privacy Act
violations”).

       Here, as in Rosen, Plaintiff’s Privacy Act claim is based on alleged false or incomplete
statements in VA records, which caused the VA to refuse to award him veteran’s benefits and
equipment and adaptations to his home. See generally FAC; Rosen, 719 F.2d at 1422–25.
Plaintiff’s claims are based on the VA’s willful failure to maintain accurate records, adversely
affecting his benefits determination. Review of Plaintiff’s claim would require the Court to
determine not only that the VA intentionally failed to maintain accurate records by creating and
maintaining the September 2018 memorandum but also, but-for the existence of the


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 6 of 10
 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 7 of 10 Page ID #:245

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
    Title        Rashid El Malik v. Department of Veteran Affairs et al.

memorandum in Plaintiff’s VA claims file, Plaintiff should have been awarded the benefits he
sought. However, this would require the Court to impermissibly “enter the VA’s exclusive
dominion over eligibility decisions and veterans’ benefits policy,” Rosen, 719 F.2d at 1425, and
review a VA decision that “relate[s] to benefits decisions,” Shinseki, 678 F.3d at 1023.1

       In opposition, Plaintiff argues that the VJRA does not bar his Privacy Act claims due to
the exception in 38 U.S.C. § 511(b): “matters subject to section 502 of this title.” 38 U.S.C. §
511(b)(1); Opp. 2:28–3:31. But section 502 provides that an action of the Secretary to which 5
U.S.C. § 552(a)(1) (FOIA) or 5 U.S.C. § 553 (which governs rule-making) refers is subject to
judicial review. See 38 U.S.C. § 502. That section does not provide for judicial review over
Privacy Act claims, and Plaintiff’s Privacy Act claim does not fall within the sections specified.
See FAC ¶¶ 35–37. Regardless, section 502 goes on to state that “[s]uch review . . . may be
sought only in the United States Court of Appeals for the Federal Circuit.” See 38 U.S.C. § 502.
Accordingly, that exception does not apply to give this Court jurisdiction over Plaintiff’s Privacy
Act claims.

       Plaintiff also cites in opposition provisions of the Administrative Procedure Act (“APA”).
See Opp. 3–4. However, Plaintiff does not allege any causes of action under the APA in his
FAC, nor does he seek remedies under the APA. See generally FAC; Schneider v. Cal. Dep’t of
Corr., 151 F.3d 1194, 1197 (9th Cir. 1998) (“In determining the propriety of a Rule 12(b)(6)
dismissal, a court may not look beyond the complaint to a plaintiff’s moving papers, such as a
memorandum in opposition to a defendant’s motion to dismiss.”).

       The Court GRANTS the motion to dismiss and DISMISSES the first cause of action
against the VA for lack of jurisdiction, as well as other causes of action to the extent they are
predicated on these Privacy Act allegations.

            B.    Sixth Cause of Action: Criminal Claim

       Plaintiff alleges in his sixth cause of action a separate claim for damages arising from an
alleged wrongful disclosure, where the VA disclosed Plaintiff’s personal information, for which
he seeks the imposition of criminal penalties against Roeback under 5 U.S.C. § 552a(i)(1). See
FAC ¶¶ 45–48.

1
 The VA also points out that Plaintiff is currently seeking review in the Veterans Court of the
BVA decision that was adverse to him due to the September 2018 memorandum. See Mot.
9:21–25 (citing El Malik v. Wilkie, No. 19-3611 (Vet. App.)).

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                              Page 7 of 10
 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 8 of 10 Page ID #:246

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.

        The Court lacks jurisdiction over Plaintiff’s claim because the criminal penalties
provision of the Privacy Act does not create a private right of action. See Unt v. Aerospace
Corp., 765 F.2d 1440, 1448 (9th Cir. 1985) (“This section [5 U.S.C. § 552a(i)(1)] provides for
criminal penalties only, and generates no civil right of action.”). Although this cause of action is
labeled “FOIA,” based on Plaintiff’s allegations under this cause of action and his reference to 5
U.S.C. § 552a(i)(1), as well as that he seeks only damages, it does not appear that Plaintiff seeks
relief under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). See FAC ¶¶ 45–48.
Because Plaintiff has pled a cause of action for criminal penalties under the Privacy Act, the
Court DISMISSES Plaintiff’s sixth cause of action.

         C.      Second, Third, Fourth, and Fifth Causes of Action: Non-Privacy Act Claims
                 against the VA

        The Privacy Act authorizes civil actions only for violations of the Privacy Act. See 5
U.S.C. § 552a(g)(1). Plaintiff’s second cause of action, for false statements relating to health
care matters against the VA and agents, is brought under 18 U.S.C. § 1035. FAC ¶¶ 38–40. But
that statute is a criminal statute that does not create a private cause of action. See 18 U.S.C. §
1035. Plaintiff’s third, fourth, and fifth causes of action reference the Privacy Act, 5 U.S.C. §
552a(e)(5) and (2), and invoke 5 U.S.C. § 552a(g), see FAC ¶¶ 41–44, and to the extent they
substantively raise Privacy Act claims they are subject to the same analysis as above. Plaintiffs’
claims are related to the alleged false statements made in the memorandum, which resulted in a
denial of benefits, and in general “review of decisions made in the context of an individual
veteran’s VA benefits proceedings are beyond the jurisdiction of federal courts outside the
review scheme established by the VJRA,” and this is true “even where the veteran has
challenged some other wrongful conduct that, although unrelated to the VA’s ultimate decision
on his claim, affected his or her benefits proceeding.” Shinseki, 678 F.3d at 1023. To the extent
Plaintiff’s third, fourth, and fifth causes of action independently allege the torts of libel, slander,
and slander per se against the VA and its employees, the Privacy Act does not provide a
jurisdictional basis for bringing these claims and they are not cognizable under the Federal Tort
Claims Act. See 28 U.S.C. § 2680(h) (any claim arising out of “assault, battery, false
imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander,
misrepresentation, deceit, or interference with contract rights,” excepted from the Act). Finally,
Plaintiff has not opposed the dismissal of his non-Privacy Act claims. See generally Opp.
Arguments to which no response is supplied are deemed conceded. See, e.g., Tapia v. Wells
Fargo Bank, N.A., No. CV 15-03922 DDP (AJWX), 2015 WL 4650066, at *2 (C.D. Cal. Aug. 4,
2015); Silva v. U.S. Bancorp, No. 5:10-cv-01854-JHN-PJWx, 2011 WL 7096576, at *3 (C.D.
Cal. Oct. 6, 2011).


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 8 of 10
 Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 9 of 10 Page ID #:247

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.


      Accordingly, the Court lacks jurisdiction over these claims, and GRANTS the motion to
dismiss and DISMISSES the second, third, fourth, and fifth causes of action.

         D.      Individual Defendants

        Plaintiff brings this action against the VA as well as various individual VA agents. See
generally FAC. However, the only proper defendant in an action brought under the Privacy Act
is the agency alleged to have committed a violation of the Privacy Act. See 5 U.S.C. §
552a(g)(1); Unt, 765 F.2d at 1447 (“The private right of civil action created by the Act is
specifically limited to actions against agencies of the United States Government. The civil
remedy provisions of the statute do not apply against private individuals.”). Plaintiff does not
plead any other basis for subject matter jurisdiction against the individual Defendants.

       In opposition, Plaintiff argues that there is jurisdiction over the individual Defendants
under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),
which recognizes a civil remedy against federal officials for violation of some constitutional
rights. See Opp. 4:21–5:11. But Plaintiff does not plead any claim against any individual
Defendant that is cognizable under Bivens. See generally FAC. Moreover, a Bivens action is
unavailable because the VJRA provides a “comprehensive, remedial structure” that affords
aggrieved veterans “adequate remedial mechanisms for constitutional violations” that may occur
in connection with the VA’s operations. Hicks v. Small, 69 F.3d 967, 970 (9th Cir. 1995)
(internal citations and quotations omitted).

IV.      Leave to Amend

       Whether to grant leave to amend rests in the sound discretion of the trial court. See Bonin
v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Courts consider whether leave to amend would
cause undue delay or prejudice to the opposing party, and whether granting leave to amend
would be futile. See Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir.
1996). Generally, dismissal without leave to amend is improper “unless it is clear that the
complaint could not be saved by any amendment.” Jackson v. Carey, 353 F.3d 750, 758 (9th
Cir. 2003).

       The Court has concluded that Plaintiff’s claims must be dismissed because the Court
lacks jurisdiction over them. The Court does not see how these issues can be remedied by



CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 9 of 10
Case 2:19-cv-09471-PSG-GJS Document 32 Filed 07/08/20 Page 10 of 10 Page ID #:248

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-9471 PSG (GJSx)                                     Date   July 8, 2020
 Title          Rashid El Malik v. Department of Veteran Affairs et al.

further pleading, and concludes that granting leave to amend would be futile. Accordingly,
leave to amend is DENIED.

V.       Conclusion

       For the foregoing reasons, the Court GRANTS the motion to dismiss the FAC in its
entirety. The Court DISMISSES the claims for lack of jurisdiction and without prejudice. This
order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 10 of 10
